592 S.E.2d 409 (2004)
277 Ga. 540
In the Matter of Karen Edith MOORE (two cases).
Nos. S04Y0535, S04Y0536.
Supreme Court of Georgia.
January 20, 2004.
William P. Smith, III, Gen. Counsel, State Bar of GA, Elizabeth M. Williamson, Asst. Gen. Counsel State Bar, for State Bar of Georgia, Atlanta, for appellant.
*410 Axam, Adams & Secret, Tony L. Axam, P.A., Atlanta, for Moore.
PER CURIAM.
Following a finding of probable cause by the Investigative Panel of the State Disciplinary Board of the State Bar of Georgia, Respondent Karen Edith Moore filed in September 2003 a petition for voluntary discipline in which she admitted conduct violating Standards 30[1] and 65(A)[2] of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. She requested a three-year suspension from the practice of law, running from January 1, 2002, the day she ceased the practice of law. The Office of the General Counsel of the State Bar of Georgia recommended the Special Master and this Court accept the petition for voluntary discipline, and the Special Master filed a report and recommendation endorsing Moore's petition for voluntary discipline.
In her petition, Moore admitted having represented lender Service First Mortgage in two real estate closings, one on October 20, 2000, and the other on November 30, 2000. In each, Moore prepared the HUD-1 settlement statement and signed off on the statement as being accurate and true; she distributed the seller's funds according to the seller's instructions, without authorization from Service First Mortgage, and did not list the distributions on the HUD-1 statement. The Special Master found Moore's conduct to be in violation of Standards 30 and 65(A) and recommended she be suspended from the practice of law for three years.
We have reviewed the appellate record submitted in each of these cases and agree that Moore should be suspended for her admitted violations of Standards 30 and 65(A). We note in mitigation of discipline that Moore has not been the subject of prior disciplinary action and that she is deeply remorseful. Accordingly, we accept her Petition for Voluntary Discipline and order that she be suspended from the practice of law in Georgia for a three-year period, nunc pro tunc to January 1, 2002, the date on which she ceased practicing law.
Three-year suspension.
All the Justices concur.
NOTES
[1]  "Except with the written consent or written notice to his client after full disclosure, a lawyer shall not accept or continue employment if the exercise of his reasonable professional judgment on behalf of his client will be or reasonably may be affected by his own financial, business, property, or personal interests."
[2]  "A lawyer ... shall not fail to account for trust property ... held in any fiduciary capacity."